Case: 19-11259      Document: 00515446326         Page: 1    Date Filed: 06/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                      No. 19-11259
                                                                               FILED
                                                                            June 9, 2020
                                                                          Lyle W. Cayce
NORTH PRESIDIO, L.L.C.,                                                        Clerk

              Plaintiff - Appellant

v.

LOWE'S HOME CENTERS, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:19-CV-222


Before DENNIS, ELROD, and COSTA, Circuit Judges.
PER CURIAM:*
       North Presidio, L.L.C., a real estate development company, sued Lowe’s
Home Centers, L.L.C. after Lowe’s backed out of a prospective ground lease
with North Presidio as the site of a Lowe’s store. After allowing North Presidio
to amend its complaint, the district court granted Lowe’s motion to dismiss for
failure to state a claim. Despite North Presidio’s substantial development
costs ahead of closing on the lease and accompanying agreements, the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11259       Document: 00515446326   Page: 2   Date Filed: 06/09/2020



                                  No. 19-11259
court determined that it failed to plausibly state a claim for anything other
than the $50,000 in earnest money plus accrued interest, which was set out by
the parties in the Agreement to Enter into Ground Lease as the limit on
damages for breach of that agreement. The existence of this same agreement,
moreover, barred North Presidio’s non-contractual claims for promissory
estoppel, quantum meruit, and fraud by non-disclosure. Once Lowe’s turned
over the $50,000 plus accrued interest, the district court entered judgment
dismissing the action.
      After careful review of the record in this case and full consideration of
the parties’ briefs and oral arguments, we AFFIRM the district court’s
judgment for essentially the reasons assigned by that court.




                                        2